Citation Nr: 0606712	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  01-04 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 7, 2001 for 
the grant of service connection for a left hip condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in pertinent part, denied service 
connection for a left hip condition.  The Board remanded the 
claim for further development in October 2003 and May 2005.  
That development was completed and, in an August 2005 rating 
decision, the RO granted service connection for arthritis of 
the left hip with a 10 percent evaluation, effective May 7, 
2001.  

During the pendency of the appeal the veteran's claims file 
was transferred to the jurisdiction of the Boston, 
Massachusetts RO, which certified this case for appellate 
review.  

A November 2005 letter from the RO informed the veteran that 
he was scheduled to testify before a Veterans Law Judge 
sitting at the RO (Travel Board hearing) in December 2005.  
The record reflects that the veteran failed to report for 
that hearing.  Accordingly, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The grant of service connection constituted a full award of 
the benfit sought.  Grantham v. Brown, 114 F. 3d 1030 (Fed. 
Cir. 1997); Holland v. Gober, 10 Vet. App. 433, 435 (1997) 
(holding that RO's award of service connection for a claimed 
disability constituted a full award of the benefit on the 
appeal that was initiated by the notice of disagreement (NOD) 
on that issue and a separate notice of disagreement was 
required in regard to the effective date element in order for 
that issue to be placed in appellate status). 

When the RO granted service connection for a left hip 
condition in August 2005, it erroneously issued a 
supplemental statement of the case (SSOC) addressing 
entitlement to service connection for a left hip condition 
prior to May 7, 2001.  This issuance was erroneous because 
there is nothing in the claims file prior to this issuance 
which can be construed as an NOD with the effective date of 
the grant of service connection.  Such disagreement would be 
impossible as the SSOC was issued on the same day as the 
rating decision establishing service connection.    

While the veteran did not submit an NOD prior to issuance of 
the SSOC, he did submit a statement in August 2005, after 
receiving notice of the rating decision granting service 
connection, which indicated that he was not satisfied with 
the decision on his appeal and was waiving the 60 day waiting 
period prior to returning the case to the Board.  In October 
2005 veteran's representative submitted a statement, in lieu 
of VA Form 646, on the issue of an effective date earlier 
than May 7, 2001 for the grant of service connection.  The 
Board finds that these two statements, read together, 
constitute disagreement with the effective date for the grant 
of service connection.  38 C.F.R. § 20.200 (2005).  

By filing an NOD, the veteran has initiated appellate review 
of the issue of entitlement to an effective date earlier than 
May 7, 2001 for the grant of service connection for a left 
hip condition.  Now that appellate review has been initiated, 
the next step in the appellate process is for the agency of 
original jurisdiction to an SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  38 C.F.R. §§ 19.26, 19.29.  
Consequently, the claim must be remanded to the RO for proper 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
addressing the issue of entitlement to an 
effective date earlier than May 7, 2001 
for the grant of service connection for a 
left hip condition.  The issue should be 
returned to the Board for further 
consideration only if the veteran perfects 
the appeal by submitting a sufficient 
substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

